Case 2:14-bk-55898         Doc 49      Filed 08/08/19 Entered 08/08/19 09:04:03                Desc Main
                                       Document Page 1 of 2


                               UNITED STATES BANKRUPTCY COURT
                                  SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION DIVISION


IN RE:                                                       CASE NO. 14-55898
                                                             CHAPTER 13
Mark Eugene Koehler
Shannon Marie Koehler                                        JUDGE C KATHRYN PRESTON

         DEBTORS                                             NOTICE OF FINAL CURE PAYMENT


Pursuant to Federal Rule of Bankruptcy Procedure 3002.1(f), the Chapter 13 Trustee, FRANK M PEES
TRUSTEE files this Notice of Final Cure Payment. The amount required to cure the default in the claim
listed below has been paid in full.

Name of Creditor: BSI FINANCIAL SERVICES INC



Final Cure Amount

Court   Account                                  Claim               Claim               Amount
Claim # Number                                   Amount              Allowed             Paid

   2      7973                                   $19,680.17          $19,680.17          $19,680.17

Total Amount Paid by Trustee                                                             $19,680.17


Monthly Ongoing Mortgage Payment

Mortgage is Paid:

 X Through August 2019 via conduit                 Direct by the Debtors



Within 21 days of the service of the Notice of Final Cure Payment, the creditor MUST file and serve a
Statement as a supplement to the holder’s proof of claim on the Debtors, Debtors' Counsel and the
Chapter 13 Trustee, pursuant to Fed.R.Bank.P.3002.1(g), indicating 1) whether it agrees that the Debtors
have paid in full the amount required to cure the default on the claim; and 2) whether the Debtors are
otherwise current on all payments consistent with 11 U.S.C. § 1322(b)(5).

The statement shall itemize the required cure or post-petition amounts, if any, that the holder contends
remain unpaid as of the date of the statement. The statement shall be filed as a supplement to the
holder’s proof of claim and is not subject to Rule 3001(f). Failure to notify may result in sanctions.
Case 2:14-bk-55898        Doc 49      Filed 08/08/19 Entered 08/08/19 09:04:03               Desc Main
                                      Document Page 2 of 2


                                                                                   CASE NO. 14-55898


                                    CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing Notice of Final Cure Payment was served on the parties
listed below by ordinary U.S. Mail or served electronically through the Court’s ECF System at the e-mail
address registered with the Court on this 8th day of August, 2019.


Mark Eugene Koehler, Shannon Marie Koehler, 2927 Bretton Woods Dr., Columbus, OH 43231


ELECTRONIC SERVICE - Ruth Ann Hohl, Ruth Ann Hohl, PO Box 109, New Albany, OH 43054


BSI FINANCIAL SERVICES INC, 314 S FRANKLIN ST, PO BOX 517, TITUSVILLE, PA 16354


ELECTRONIC SERVICE - United States Trustee


Date: August 08, 2019                                        /s/ FRANK M PEES TRUSTEE
                                                             FRANK M PEES TRUSTEE
                                                             Chapter 13 Trustee
                                                             130 E WILSON BRIDGE RD #200
                                                             WORTHINGTON, OH 43085-6300
